--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
EXHIBIT 10.3
 
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT


Mark L. Yoseloff


THIS AMENDED AND RESTATED AGREEMENT (the “Agreement”) is made and entered into
as of the 31st day of December, 2008, by and between Shuffle Master, Inc., a
Minnesota corporation (the "Company"), and Mark L. Yoseloff (the "Employee"), a
resident of the State of Nevada.
RECITALS:
 
A.  
The Company is in the business of developing, manufacturing, distributing and
otherwise commercializing gaming equipment, games, and operating systems for
gaming equipment and related products and services throughout the United States
and in Canada and other countries (the "Business").

 
B.  
The Company and Employee want to create a Fixed employment relationship that
protects the Company with appropriate confidentiality and non-compete covenants
and rewards the Employee for performing his obligations for the full term of
this contract or such shorter term as may be created by his earlier termination
by the Company or its successors pursuant to this Agreement.

 
C.  
The Company and employee desire that Employee be employed by the Company on the
terms and conditions of this Agreement.

 
D.  
Nothing contained in this Agreement precludes the Company and Employee from
extending, renegotiating, or otherwise modifying Employee's employment
relationship by mutual agreement of the Company and Employee.

 


E.  
The Company and Employee have previously entered into an employment agreement
dated February 23, 2004, as amended on June 5, 2007 and July 10, 2008 (the
“Previous Agreement”).

 
F.  
The Company and Employee desired to amend and restate the Previous Agreement
solely in order to make changes to comply with Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”).

 


AGREEMENT


In consideration of the mutual promises contained herein, Employee and the
Company agree as follows:



 
1

--------------------------------------------------------------------------------

 

1. Employment. The Company hereby employs Employee as its Chief Executive
Officer and Chairman of the Board of Directors. Employee shall perform the
duties of those positions and shall perform such other related duties as the
Company's Board of Directors may direct from time to time. Employee's employment
with the Company is for the period beginning February 23, 2004 through October
31, 2009, but may be terminated earlier in accordance with the provisions of
this Agreement, or extended or otherwise modified by the mutual agreement of
Employee and the Company.


2. Salary and Benefits. During the period from February 23, 2004 through October
31, 2009. (a) Employee shall be paid an annual base salary of Four Hundred
Thousand Dollars ($400,000.00), paid in the same intervals as other employees of
the Company; and (b) for each fiscal year during which Employee is employed
through October 31, 2009, Employee will be eligible to receive an executive
bonus in accordance with the terms and conditions of the executive bonus program
as authorized each year by the Board of Directors of the Company. Employee has
received a stock option grant to purchase one hundred sixty-five thousand
(165,000) shares of the Company's common stock in accordance with, and subject
to, the terms and conditions imposed by the Board of Directors at its February
23rd, 2004 meeting and the Company's Employee Stock Option Plans. This stock
option grant will vest and become exercisable in accordance with the terms and
conditions imposed by the Board of Directors including the following:


A.  
Fifty-five thousand (55,000) shares will become exercisable the earlier of
October 31st 2005 or the date on which the Company's closing stock price has
increased by thirty (30) per cent from its closing price on February 23rd 2004.



B.  
Fifty- five thousand (55,000) shares will become exercisable the earlier of
October 31st 2005, or the date on which the Company's closing stock price has
increased by forty (40) per cent from its closing price on February 23rd 2004.



C.  
Fifty-five thousand (55,000) shares will become exercisable the earlier of April
30`h, 2006, or the date on which the Company's closing stock price has increased
by fifty (50) per cent from its closing price on February 23rd, 2004.



The Board does not anticipate making additional stock option grants to the
Employee during the term of this contract. However, future Stock Option grants
to the Employee are at the discretion of the Company's Board of Directors.
Employee's salary is set on the expectation that (except for vacation days and
holidays) Employee's full time will be devoted to Employee's duties hereunder.
In addition, in the event that the Company's shareholders approve a restricted
stock plan, the Company's Board of Directors will develop a performance based
bonus plan that provides the employee with an opportunity to receive shares of
restricted stock. The Company agrees to provide Employee with the benefits it
provides its executive team. Employee will not, however, be eligible to
participate in the Company's non-executive bonus program.


3. Strategic Performance Bonus. The Board of Directors of the Company believes
that long-range, strategic planning is among the most important duties of the
Company's Chief

 
2

--------------------------------------------------------------------------------

 

Executive Officer, including identifying and working toward the successful
growth and diversification of the Company and the creation and maintenance of a
succession plan for the Company's executives. In order to motivate and reward
Employee regarding these duties, the Company's Board of Directors, in its
discretion, may grant employee special bonuses based upon specific factors
determined by the Company's Board of Directors from time to time and
communicated to Employee.


4. Outside Consulting. Employee shall devote Employee's full-time and best
efforts to the Company. Employee may render consulting services to other
businesses from time to time if Employee first obtains the consent of the Board
of Directors of the Company.


5. Non-competition. In consideration of the provisions of this Agreement,
Employee shall not, while employed full-time by the Company or its successor:


(a)  
directly or indirectly own, manage, operate, participate in, consult with or
work for any business which is engaged in the Business.



(b)  
either alone or in conjunction with any other person, partnership or business,
directly or indirectly, solicit or divert or attempt to solicit or divert any of
the employees or agents of the Company or its affiliates or successors to work
for or represent any competitor of the Company or its affiliates or successors
or to call upon any of the customers of the Company or its affiliates or
successors.



In further consideration of the provisions of this Agreement Employee is
entering into a Covenant Not to Compete Agreement effective February 23rd 2004
covering Employee during the three year period immediately following his last
day of employment


6. Confidentiality; Inventions.


 
(a)
Employee shall fully and promptly disclose to the Company all inventions,
discoveries, software and writings that Employee may make, conceive, discover,
develop or reduce to practice either solely or jointly with others during
Employee's employment with the Company, whether or not during usual working
hours. Employee agrees that all such inventions, discoveries, software and
writing shall be and remain the sole and exclusive property of the Company, and
Employee hereby agrees to assign, and hereby assigns all of Employee's right,
title and interest in and to any such inventions, discoveries, software and
writings to the Company. Employee agrees to keep complete records of such
inventions, discoveries, software and writings, which records shall be and
remain the sole property of the Company, and to execute and deliver, either
during or after Employee's employment with the Company, such documents as the
Company shall deem necessary or desirable to obtain such letters patent, utility
models, inventor's certificates, copyrights, trademarks or other appropriate
legal rights of the United States and foreign countries as the Company may, in
its sole discretion, elect, and to vest title thereto in the


 
3

--------------------------------------------------------------------------------

 

 
Company, its successors, assigns, or nominees.



(b)  
"Inventions," as used herein, shall include inventions, discoveries,
improvements, ideas and conceptions, developments and designs, whether or not
patentable, tested, reduced to practice, subject to copyright or other rights or
forms of protection, or relating to data processing, communications, computer
software systems, programs and procedures.



(c)  
Employee understands that all copyrightable work that Employee may create while
employed by the Company is a "work made for hire," and that the Company is the
owner of the copyright therein. Employee hereby assigns all right, title and
interest to the copyright therein to the Company.



(d)  
Employee has no inventions, improvements, discoveries, software or writings
useful to the Company or its subsidiaries or affiliates in the normal course of
business, which were conceived, made or written prior to the date of this
Agreement.



(e)  
Employee will not publish or otherwise disclose, either during or after
Employee's employment with the Company, any unpublished or proprietary or
confidential information or secret relating to the Company, the Business, the
Company's operations or the Company's products or services. Employee will not
publish or otherwise disclose proprietary or confidential information of others
to which Employee has had access or obtained knowledge in the course of
Employee's employment with the Company. Upon termination of Employee's
employment with the Company, Employee will not, without the prior written
consent of the Company, retain or take with Employee any drawing, writing or
other record in any form or nature which relates to any of the foregoing.



 
(f)
Employee understands that Employee's employment with the Company creates a
relationship of trust and confidence between

Employee and the Company. Employee understands that Employee may encounter
information in the performance of Employee's duties that is confidential to the
Company or its customers. Employee agrees to maintain in confidence all
information pertaining to the Business or the Company to which Employee has
access including, but not limited to, information relating to the Company's
products, inventions, trade secrets, know how, systems, formulas, processes,
compositions, customer information and lists, research projects, data processing
and computer software techniques, programs and systems, costs, sales volume or
strategy, pricing, profitability, plans, marketing strategy, expansion or
acquisition or divestiture plans or strategy and information of similar nature
received from others with whom the Company does business. Employee agrees not to
use, communicate or disclose or authorize any other person to use, communicate
or disclose such information orally, in writing, or by publication, either
during employee's employment with the Company or
 

 
4

--------------------------------------------------------------------------------

 

thereafter except as expressly authorized in writing by the Company unless and
until such information becomes generally known in the relevant trade to which it
relates without fault on employee's part, or as required by law.
 


7. Early Termination by the Company for Just Cause. The Company may terminate
Employee for just cause. In the event the Company (or its successor) terminates
the Employee for just cause, in consideration of the Company's obligations under
this Agreement, the Employee will remain bound under the Covenant Not to Compete
Agreement entered into between the Company and Employee effective February 23rd,
2004 for a period of three years immediately following his last day of
employment, and the confidentiality obligations contained in Section 6 for as
long as the information covered by Section 6 remains confidential. Termination
for "just cause" shall include, but not be limited to:
 
(a)  
dishonesty as to a matter which is materially injurious to the Company;



(b)  
the commission of a willful act or omission which materially injures the
business of the Company;



(c)  
a violation of any material provision of this Agreement, including, in
particular, the provisions of Sections 4 and 5 hereof;



 
(d)
any determination by a gaming regulatory body that Employee is found unsuitable
as a key employee qualifier, or the actions of the Employee result in the loss
of a gaming license that permits the Company to engage in business within a
jurisdiction; or



 
(e)
a determination in good faith by the vote of all outside members of the
Company's Board of Directors that the Employee has failed to make a good faith
effort to perform his duties as assigned by the Board of Directors; provided,
that if the Company desires to terminate Employee for the reasons stated in
subsection 7(d), it shall first give Employee written notice of such intention,
stating the specific reasons for the termination, and Employee shall have thirty
(30) days from the date of receipt of such notice to cure the alleged wrongdoing
to the reasonable satisfaction of the outside members of the Company's Board of
Directors.



8. Employee's Voluntary Termination and Employee's Termination Without Cause. In
the event Employee voluntarily terminates his employment with the Company (or
its successor), in the event the Company (or its successor) terminates the
Employee without just cause or in the event the Company (or its successor) does
not renew this Agreement on terms at least as favorable to Employee as Employee
is receiving on February 23, 2004, then Employee will be bound under the
confidentiality obligations of Section 6 for as long as the information remains
confidential and the Covenant Not to Compete Agreement entered into between the
Company and Employee effective February 23rd, 2004.  Voluntary termination of
employment means any termination by the Employee except for one made in response
to an

 
5

--------------------------------------------------------------------------------

 

9. attempt by the Company to terminate Employee for just cause under Section 7.
Voluntary termination includes a termination caused by the death of Employee or
“Disability” of Employee for more than six (6) months.  For purposes of this
Agreement and the Covenant Not to Compete Agreement, a Disability shall not be
deemed to have occurred with respect to treatment of payments considered to be
“deferrals” under Code Section 409A unless the disability constitutes a
“Disability” under Code Section 409A.


10. Part-time Employment.  Subject to Section 22 hereof, in the event that
Employee’s full-time employment is terminated by the Company during the term of
this Agreement without “just cause” (as defined in Section 7), or if the Company
does not offer to renew this Agreement on terms at least as favorable to
Employee as Employee is receiving on February 23, 2004, then, during the two
year and nine month period (the “Part-Time Employment Period”) following
Employee’s last day of his full-time employment, Employee will be paid each
month, as Employee’s sole remedy, an amount determined as follows: Employee's
annualized base salary as of his last day of full-time employment will be added
to Employee's average annual bonus awarded under the annual executive bonus
program over the last three (3) years of Employee’s full-time employment.
Subject to Section 22, the resulting amount will be paid to Employee over the
Part-Time Employment Period immediately following the last day of his full-time
employment, in equal amounts, at the same intervals as other employees of the
Company are being paid.


Employee's salary during the Part-time Employment Period is set on the
expectation that Employee's time will be spent as reasonably needed to perform
his duties to assist the Company's new Chief Executive Officer and Chairman of
the Board. The Company will not require that Employee travel more than two (2)
nights per month during his Part-time Employment Period. The Company agrees to
provide Employee with the general benefits it provides its non-executive
employees during his Part-time Employment Period. Employee will not, however,
receive any vacation, be eligible to participate in the Company's non-executive
bonus program, nor will Employee be eligible to participate; in the Company's
executive bonus program and the executive stock option plan.  Notwithstanding
anything in this Agreement to the contrary, the Employee shall perform services
during such period described in this Section 9 at a level of no more than 20
percent of the average level of bona fide services the Employee performed over
the immediately preceding 36 month period such that the Employee shall have
incurred a “separation from service” within the meaning of Section 1.409A-1(h)
of the Department of Treasury Regulations on the date of the Employee’s
termination of full-time employment.


10. Change in Control. For the purposes of this Agreement, "Change in Control"
of the Company shall be defined the same as the conditions for acceleration of
an employee's stock options, pursuant to the Company's 2003 Stock Option Plan as
amended (the "Plan"),. Any compensation or payments to Employee resulting from a
Change in Control shall be determined in its entirety under the terms provided
in the Covenant Not to Compete Agreement. In the event of a Change in Control
Employee will reasonably cooperate with the Company and exercise his stock
options in a way as to not hinder the progress or closing of the transaction,
and in no event later than three (3) months following the closing.

 
6

--------------------------------------------------------------------------------

 

 Stock Options. All stock options granted at any time to Employee shall vest in
accordance with the terms and conditions set forth in the applicable grant by
the Board and, as otherwise may be applicable, with any relevant terms and
conditions of the 2003 Stock Option Plan as amended (the "Plan"), to the extent
that said options are from the Plan, or, for any options issued out of the New
Plan, then pursuant to the New Plan.
11.  No Conflicting Agreements. Employee has the right to enter into this
Agreement, and hereby confirms Employee has no contractual or other impediments
to the performance of Employee's obligations including, without limitation, any
non-competition or similar agreement in favor of any other person or entity.


12.  Company Policies. During the term of Employee's employment, Employee shall
engage in no activity or employment which may conflict with the interest of the
Company, and Employee shall comply with all policies and procedures of the
Company including, without limitation, all policies and procedures pertaining to
ethics.


13.  Independent Covenants. The covenants on the part of the Employee contained
in Sections 5 and 6 hereof shall be construed as agreements independent of any
other provision in this Agreement; it is agreed that the relief for any claim or
cause of action of the Employee against the Company, whether predicated on this
Agreement or otherwise, shall be measured in damages and shall not constitute a
defense to enforcement by the Company of those covenants.


14. Injunctive Relief; Attorneys' Fees. In recognition of the irreparable harm
that a violation by Employee of any of the covenants contained in Sections 5 and
6 hereof would cause the Company, the Employee agrees that, in addition to any
other relief afforded by law, an injunction (both temporary and permanent)
against such violation or violations may be issued against him or her and every
other person and entity concerned thereby, it being the understanding of the
parties that both damages and an injunction shall be proper modes of relief and
are not to be considered alternative remedies. Employee consents to the issuance
of such injunction relief without the posting of a bond or other security. In
the event of any such violation, THE EMPLOYEE AGREES TO PAY THE COSTS, EXPENSES
AND REASONABLE ATTORNEYS' FEES INCURRED BY THE COMPANY IN PURSUING ANY OF ITS
RIGHTS WITH RESPECT TO SUCH VIOLATIONS, IN ADDITION TO THE ACTUAL DAMAGES
SUSTAINED BY THE COMPANY AS A RESULT THEREOF.


16. Notice. Any notice sent by registered mail to the last known address of the
party to whom such notice is to be given shall satisfy the requirements of
notice in this Agreement.


17. Entire Agreement. This Agreement is the entire agreement of the parties
hereto concerning the subject matter hereof and supersedes and replaces any oral
or written existing agreements between the Company and the Employee relating
generally to the same subject matter. The Company and Employee hereby
acknowledge that there are no agreements or understandings of any nature, oral
or written, regarding Employee's employment, apart from this Agreement.

 
7

--------------------------------------------------------------------------------

 

18. 
18. Severability. It is further agreed and understood by the parties hereto that
if any provision of this Agreement should be determined by a court to be
unenforceable in whole or in part, it shall be deemed modified to the minimum
extent necessary to make it reasonable and enforceable under the circumstances.


19.  Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Nevada, without giving effect to the principles of
conflicts of laws thereof.


20.  Heirs, Successors and Assigns. The terms, conditions, and covenants hereof
shall extend to, be binding upon, and inure to the benefit of the parties hereto
and their respective heirs, personal representatives, successors and assigns.


21. Health Care Benefit.  Unless Employee is terminated by Company for “just
cause” (as defined in Section 7), then during the Part-Time Employment Period
and thereafter, until Employee’s death, Employee shall be eligible to
participate in the Company’s health care (medical and dental) plan as a Class 2
employee, which benefit shall provide the same health care coverage for Employee
and his family as they were then receiving on the last date of Employee’s
full-time employment with the Company.  Subject to Section 22, the Company shall
pay the entire cost of this health care coverage for Employee and his family for
as long as the Employee desires said coverage.


22. Code Section 409A Compliance.


(a)  
This Agreement is intended to comply with Section 409A of the Code (to the
extent applicable) and, to the extent it would not adversely impact the Company,
the Company agrees to interpret, apply and administer this Agreement in a manner
necessary to comply with such requirements and without resulting in any
diminution in the value of payments or benefits to the Employee. Notwithstanding
any other provisions of this Agreement, the Company does not guarantee that
payments will be exempt or comply with Section 409A of the Code, nor will the
Company indemnify, defend or hold harmless Employee with respect to the tax
consequences of any such failure.



(b)  
It is intended that (i) each installment of the payments provided under this
Agreement is a separate “payment” for purposes of Section 409A of the Code, (ii)
that the payments satisfy, to the greatest extent possible, the exemptions from
the application of Section 409A of the Code provided under Treasury Regulations
1.409A-1(b)(4), 1.409A-1(b)(9)(iii), and 1.409A-1(b)(9)(v) and (iii) all amounts
set forth in Section 9 shall be payable only upon a termination of the
Employee’s employment that constitutes a “separation from service” within the
meaning of Treasury Regulation 1.409A-1(h).



(c)  
Notwithstanding anything to the contrary in this Agreement, if the Company
determines (i) that on the date the Employee’s employment with the Company


 
8

--------------------------------------------------------------------------------

 

(d)  
terminates, the Employee is a “specified employee” (as such term is defined
under Treasury Regulation 1.409A-1(i)(1)) of the Company and (ii) that any
payments to be provided to the Employee pursuant to this Agreement are or may
become subject to the additional tax under Section 409A(a)(1)(B) of the Code or
any other taxes or penalties imposed under Section 409A of the Code if provided
at the time otherwise required under this Agreement then such payments shall be
delayed until the date that is six months after the date of the Employee’s
“separation from service” with the Company, or, if earlier, the date of the
Employee’s death.  Any payments delayed pursuant to this Section 22 shall be
made in a lump sum on the first day of the seventh month following the
Employee’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), or, if earlier, the date of the Employee’s death.



(e)  
To the extent that any reimbursement, fringe benefit or other, similar plan or
arrangement in which the Employee participates during the term of Employee’s
employment under this Agreement or thereafter provides for a "deferral of
compensation" within the meaning of Section 409A of the Code, (i) the amount
eligible for reimbursement or payment under such plan or arrangement in one
calendar year may not affect the amount eligible for reimbursement or payment in
any other calendar year (except that a plan providing medical or health benefits
may impose a generally applicable limit on the amount that may be reimbursed or
paid), and (ii) subject to any shorter time periods provided herein or the
applicable plans or arrangements, any reimbursement or payment of an expense
under such plan or arrangement must be made on or before the last day of the
calendar year following the calendar year in which the expense was incurred.

 



 
9

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.




EMPLOYER:
 
EMPLOYEE:
 
SHUFFLE MASTER, INC.
 
 
MARK YOSELOFF
 
 
BY:   /s/ Jerry Smith
 
 
 
BY:   /s/ Mark L. Yoseloff
 
ITS:  Executive Vice President, General Counsel and Corporate Secretary
   







APPROVED:
   
 
COMPENSATION COMMITTEE
   
 
 
BY:   /s/ Lou Castle
   
 
ITS:  Chairman
   






 
10

--------------------------------------------------------------------------------

 

 